Citation Nr: 1421383	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a head injury with nervous condition and digestive spasms.  His case is currently under the jurisdiction of the VA RO in Columbia, South Carolina.

In August 2007, the Veteran presented sworn testimony during a Travel Board conference hearing in Columbia, South Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2011, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a memorandum decision vacating and remanding the Board's decision.  The Board again denied the Veteran's claim in March 2013.  In December 2013, the Court issued an order granting a December 2013 joint motion for remand (JMR).  The appeal has been returned to the Board for action consistent with the December 2013 JMR and Court Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





	(CONTINUED ON NEXT PAGE)



REMAND

The case must be remanded for a new VA opinion/examination in compliance with the December 2013 JMR and Court Order.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the September 2012 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examinations and the December 2013 private physician's letter linking the Veteran's deviated nasal septum to an in-service head injury.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  If additional testing is not deemed necessary, to include neuropsychological testing, an explanation should be provided.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently has one or more disabilities that are residuals of a head injury sustained during military service.  If so, the examiner must specify the disabilities attributable to the in-service head injury.  The examiner should specifically comment on the Veteran's reported deviated nasal septum.  The examiner should also be asked to comment on the previous finding that the Veteran's deficits, e.g., short-term memory loss, are the result of intervening factors.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim of entitlement to service connection for residuals of a head injury should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

